Appeal from an order (described in the notice of appeal *845as a " final order or judgment ”) of the Domestic Relations Court of the City of New York, Family Court Division, County of Queens, denying, on jurisdictional grounds, appellant’s application, incident to an existing support order, for summer visitation of his infant child. Appellant is the former husband of respondent. Appeal dismissed, without costs. The order is not appealable, since it is not a final order (N. Y. City Dom. Rel. Ct. Act, § 58; cf. Giuliano v. Giuliano, 278 App. Div. 850). Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.